AQ 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

   

 

for the
Western District of Washington SPST MTU ECOL gy
In the Matter of the Search of ) .

(Briefly describe the property to be searched )

or identify the person by name and address) ) Case No. MJ21-341
THREE SUBJECT PARCELS, more fully described in )
Attachment A attached hereto )
)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property locatedinthe Western _ District of Washington

(identify the person or describe the property to be searched and give its location):

See Attachment A. Attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B. Attached hereto and incorporated herein by reference.

YOU ARE COMMANDED to execute this warrant on or before June 22, 2021 (not to exceed 14 days)
W in the daytime 6:00 a.m. to 10:00 p.m. Gat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West. Dist. of Washington
(United States Magistrate Judge)

 

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) © until, the facts justifying, the later specific date of

Date and time issued: 06/08/2021 at 9:30am Srawoudron,

Judge's Ségnature

 

City and state: Seattle, Washington S. Kate Vaughan, U.S. Magistrate Judge

 

Printed name and title

2021 R00662
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
M52) - 34 GJalzoz I. ST7PM USPS

 

Inventory made in the presence of :

Maca arin Waw2ocii

 

Inventory of the property taken and name of any person(s) seized:
Soescer Paecee 1}

i) } e i co 05) soseecTED Deve, P22cEEDS

2.) VPaccec , Pac A@INGT MATER AL AwtSs MAC

7
SOIECT PAccec Z!
i.) 449 920 VS) SsosPecred Dery Paceets
f

; \e Ain
2.) PALLCEL Pac KAGIrMYS MATE AC | Aotb M

i
Somsecr Pacer 3)
\.) F jo ced LSS SosrPecTEN DPava Peeceens
: J
Awty MAIC.

Z. Pace Paucar MATER AL

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: & fe bows “Vite FP KZ.

8 ae é
Executing Officer’s signature

WA TEer, Db SINS PRestac castecren
oe codon Printed name and title

 

 

 

 

 
—_

ATTACHMENT A
Parcels to be searched
6. Three Priority Express Mail parcels, hereinafter referred to as the
“SUBJECT PARCELS.” These parcels are believed to contain controlled substances or
proceeds from the sale of controlled substances. The SUBJECT PARCELS are further

described as follows:

co mOa nN DH NH BP W WH

NO NO NBO NH NY WN KH HN NO ee Ree eee ee ee ve Le
eon ND HN PW NO KH DODO ODO DWN DN BR WD NH KH OC

 

 

SUBJECT PARCEL 1: One Priority Express Mail class parcel addressed to
“Donald, 7401 133" St Ct E, Puyallup WA 98373” [sic] with a return address of
“Kevin T, 657 W. New York St, Aurora IL, 60506” [sic]. SUBJECT PARCEL 1
measures approximately 11.25” x 8.75” x 6” and weighs approximately 2 pounds
8 ounces. This parcel is postmarked June 2, 2021, in Allenhurst, Georgia and
carries $60.50 in postage. The delivery confirmation number is EJ 978 934 345
US.

SUBJECT PARCEL 2: One Priority Express Mail class parcel addressed to
“Barrows, 7401 133" St Ct E, Puyallup WA 98373” [sic] with a return address of
“Virginia Taylor, 907 Blackwillow Dr, Hinesville GA 31313” [sic]. SUBJECT
PARCEL 2 measures approximately 11.25” x 8.75” x 6” and weighs
approximately 3 pounds 6.4 ounces. This parcel is postmarked June 2, 2021, in
Midway, Georgia and carries $67.65 in postage. The delivery confirmation
number is EJ 978 933 659 US.

SUBJECT PARCEL 3: One Priority Express Mail class parcel addressed to “D.
Barrows, 7401 133" Street Ct E, Puyallup, WA 98373” [sic] with a return address
of “Julian Taylor, 240 W. Daryl Dr, Hinesville GA, 31313” [sic]. SUBJECT
PARCEL 3 measures approximately 11.25” x 8.75” x 6” and weighs
approximately 3 pounds 0.4 ounces. This parcel is postmarked June 2, 2021, in
Hinesville, Georgia and carries $67.65 in postage. The delivery confirmation

number is EJ 978 934 331 US.

ATTACHMENT A - 1 UNITED STATES ATTORNEY
PARCEL TO BE SEARCHED 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

USAO#2021R00662 (206) 553-7970
Co mH ANDN DH nH BP W NO

NH NY NY NY DN DN NN NNO ROR ea ea ea eee
Oo NYDN nA BPW NY KF TD OD HN DWN BRB WN KF OC

 

 

ATTACHMENT B
Items to be Seized

The following items that constitute evidence, instrumentalities, or fruits of

violations of Title 21, United States Code, Section(s) 841(a)(1) and 843(b), unlawful use

of a communication facility, including the U.S. mails, to facilitate the distribution of

controlled substances:

a.

ATTACHMENT B - I
ITEMS TO BE SEIZED
USAO#2021R00662

Controlled substances, including, but not limited to, cocaine, crack
cocaine, heroin, hashish, marijuana, methamphetamine, MDMA,
methadone, oxycodone, and Oxycontin;

Monetary instruments, including but not limited to, currency, money
orders, bank checks, or gift cards;

Controlled substance-related paraphernalia;

Documentary evidence relating to the purchase, sale, and/or
distribution of controlled substances;

Notes, letters and other items which communicate information
identifying the sender and/or recipient or pertaining to the contents
of the mailing; and

Fingerprints and/or handwriting, to identify who handled and/or
mailed the package.

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
